IN THE SUPREME COURT OF THE STATE OF DELAWARE

In the Matter of

a Member of the Bar of
the Supreme Court of
the State of Delaware: No. 680, 2014
ERIK C. GRANDELL ODC File Nos. 2012-0332-B; 108375-B

110019-B; and 108423-B

VVVVVVVV

Respondent.

Submitted: December 9, 2014
Decided: December 10, 2014

Before HOLLAND, RIDGELY and VALIHURA, Justices.
w

Upon consideration of the Petition for Reinstatement to Active Status ﬁled
by Petitioner, Erik C. Grandell, and ﬁnding that the Petition is not opposed by the
Ofﬁce of Disciplinary Counsel (“ODC”), it is hereby ordered that Erik C. Grandell
is reinstated to Active Status pursuant to Rule 19(b) of the Delaware Lawyers’
Rules of Disciplinary Procedure, subject to the following conditions for the
duration of the pending disciplinary proceedings:

1. Petitioner is prohibited from engaging in the solo practice of law;

2. Petitioner is prohibited from acting as managing partner in charge of
books and records of a ﬁrm;

3. Petitioner shall notify any employer of these conditions;

4. Petitioner shall remain in active treatment with Alice R. O’Brien,
LPCMH or alternate licensed mental health treatment provider;

5. Petitioner shall execute a formal monitoring agreement with DE-LAP
and comply with all conditions deemed appropriate by DE-LAP;

6. Petitioner shall meet on a monthly basis with a mutually agreed upon
practice monitor who will closely review Petitioner’s legal work and cases. This
practice monitor shall provide quarterly reports to ODC of the Petitioner’s
compliance with the conditions of reinstatement;

7. Petitioner shall report any violations of the conditions of his transfer
to active status to ODC directly; and

8. Petitioner shall cooperate promptly and ﬁllly with ODC in its efforts
to monitor compliance with his conditions of reinstatement. Petitioner shall
cooperate with ODC’s investigation of any allegations of unprofessional conduct
which may come to the attention of ODC. Upon request of ODC, Petitioner shall
provide authorization for release of information and documentation, to the extent
not granted above, to verify compliance with the conditions of reinstatement to
active status.

If the ODC concludes, after giving the Petitioner an opportunity to respond,
that Petitioner has violated the conditions of his reinstatement to active status,

ODC may ﬁle a petition directly with the Delaware Supreme Court requesting the

Court suspend the petitioner or, if appropriate, that Petitioner be transferred to

disability inactive status.

so ORDERED, this 10th day of December, 2014.

JZﬁgﬂW

ustice